Citation Nr: 1636017	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome including as secondary to service-connected residuals of a fractured right fifth metacarpal.

2.  Entitlement to service connection for right hand tendonitis including as secondary to service-connected residuals of a fractured right fifth metacarpal.

3.  Entitlement to an effective date prior to January 28, 2009, for the grant of service connection for residual surgical scars of the right and left groin.

4.  Entitlement to higher initial ratings for residual surgical scars of the right and left groin currently rated as non compensable from January 28, 2009, and 10 percent disabling from October 1, 2009.

5.  Entitlement to a compensable rating for residuals of a fractured right fifth metacarpal.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from September 1975 to December 1993.

This matter comes to the Board of Veterans' Appeal (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an October 2009 rating decision, the RO recharacterized the Veteran's right and left groin surgical scars as a single disability and granted this single disability a 10 percent, rating, effective October 1, 2009.   

As will be explained in more detail below, the Veteran filed timely notices of disagreement (NODs) with both the rating and effective dates assigned in the June 2009 rating decision for residual surgical scars of the right and left groin.  Therefore while the RO certified to the Board, among other things, a claim for an effective date prior to October 1, 2009, for the grant of a 10 percent rating for residual surgical scars of the right and left groin, the Board finds that this characterization of this issue is in error.  Instead, the Board finds that the correct characterizations of the issues on appeal are as stated above; a claim for an effective date prior to January 28, 2009, for the grant of service connection for residual surgical scars of the right and left groin and a claim for higher initial ratings for residual surgical scars of the right and left groin currently rated as non compensable from January 28, 2009, and 10 percent disabling from October 1, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination regarding the right carpal tunnel claim in May 2009.  The examiner did not provide a rationale for his opinion that this was not related to service-connected residuals of a fractured right fifth metacarpal.  The absence of a rationale renders the opinion insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As to the right hand tendonitis the examiner opined that the Veteran did not have any residuals of a fractured right fifth metacarpal, but did not discuss treatment records obtained from C.B. Cave, M.D., in which he opined that his right hand pain was probably due to tenosynovitis.  Treatment records from Dr. Cave dated in June 2004, July 2005, and August 2005.  Therefore, new VA examinations are required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  . 

As to the claim for higher initial ratings for residual surgical scars of the right and left groin, in October 2009 the Veteran submitted a statement that expressed disagreement with the June 2009 rating decision that granted a non compensable rating for residual surgical scars of the right and left groin effective January 28, 2009.  Similarly, in November 2009 the Veteran submitted a statement that expressed disagreement with the effective dated assigned in the June 2009 rating decision for service connection for residual surgical scars of the right and left groin.  No statement of the case (SOC) has yet been issued.  Therefore, these issues must be remanded for issuance of the SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the claim for a compensable rating for residuals of a fractured right fifth metacarpal, the Veteran's most recent examination was in May 2009.  In an April 2012 statement the Veteran reported that his finger would lock in place.  This appears to represent an increase in symptoms since the last examination.  Therefore, this issue must be remanded to provide the Veteran with a new VA examination.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records, including his post-September 2008 treatment records from Dr. Cave.  

2.  Associate with the claims file any of the Veteran's outstanding VA treatment records.

3.  =Then schedule the Veteran for a VA examination of his right hand to determine the whether current carpal tunnel syndrome and tendonitis are related to service or a service connected disability; as well as to determine the severity of the service-connected residuals of a fractured right fifth metacarpal.  The claims file should be provided to the examiner.  The examiner should review the claims filed.  The examiner should also provide answers to the following questions:

a. The Service Connection Claims

(a)  Does the Veteran currently, or did he at any time since 2009, have tendonitis in the right hand or carpal tunnel syndrome?

(b)  Is it at least as likely as not that such tendonitis in the right hand or carpal tunnel syndrome is the result of a disease or injury in active service; or that it  had its onset in service?  

(c)  Is it at least as likely as not that tendonitis in the right hand or carpal tunnel syndrome is caused by the service-connected fracture of the right fifth metacarpal?  

(d)  Is it at least as likely as not that tendonitis in the right hand or carpal tunnel syndrome was aggravated (i.e., permanently worsened) by the service-connected fractured right fifth metacarpal?  

The examiner should note that VA will not concede aggravation unless there is medical evidence created prior to the aggravation or at any time between the aggravation and the current level of disability that shows the baseline of the tendonitis or carpal tunnel syndrome prior to the aggravation.

In answering the above questions, the examiner must discuss Dr. Cave's opinion that the Veteran's right hand pain was probably due to tenosynovitis.

b. The Rating Claim

(a)  Provide an opinion as to the nature, extent, frequency, and severity of the Veteran's service-connected residuals of a fractured right fifth metacarpal. 

In answering all questions please take into the Veteran's competent lay reports and opine whether they would be sufficient, if accepted to link carpal tunnel or right hand tendonitis to service or the service connected finger disability. 

If the examiner finds that any requested opinion cannot be rendered without resort to speculation, the examiner must state whether the inability to provide the opinion is due to the limits of general medical knowledge or the limits of examiner's medical knowledge; or there is additional evidence that, if obtained, would permit the opinion to be provided.

The examination report must include reasons for the opinions.  

5.  Issue the Veteran a SOC as to his appeal for an effective date prior to January 28, 2009, for the grant of service connection for residual surgical scars of the right and left groin; and higher initial ratings for residual surgical scars of the right and left groin.  These issues should not be certified or returned to the Board, unless the Veteran or his representative submits a timely notice of disagreement.

6.  If any benefit sought on appeal remains denied, issue a supplemental SOC.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

